DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/3/2022 has been entered.  Claims 2-5 and 15-16 have been cancelled.  Claims 1, 6-14, and 17-20 are pending in the current application.

Election/Restrictions
Claim 1 is allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I and Species II, as set forth in the Office action mailed on 9/16/2021, is hereby withdrawn and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY SUBSTRATE COMPRISING A LIGHT-REFLECTING WALL HAVING A LIGHT-TRANSMISSIVE WALL AND A LIGHT-REFLECTING LAYER COVERING A TOP SURFACE AND SIDE SURFACES OF THE LIGHT-TRANSMISSIVE WALL, METHOD FOR MANUFACTURING THE SAME, AND DISPLAY DEVICE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1, 6-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display substrate of claim 1, in particular, a light-reflecting wall between at least two adjacent display units, wherein at least one display unit of the at least two adjacent display units is a quantum dot display unit, wherein the light-reflecting wall comprises: a light-transmissive wall; and a light-reflecting layer covering a top surface and side surfaces of the light-transmissive wall, wherein a reflectance of the light-reflecting layer to the light in the first wavelength range is greater than the preset threshold; wherein the light-reflecting layer comprises a plurality of first refractive films and a plurality of second refractive films, the first refractive films and the second refractive films are arranged alternately in a stacked manner, a refractive index of the first refractive films and a refractive index of the second refractive films are different, and the first refractive films are made of TiO2 and the second refractive films are made of SiO2; wherein the light-reflecting layer comprises: 4 first refractive films and 3 second refractive films; or 5 first refractive films and 4 second refractive films; or 6 first refractive films and 5 second refractive films; or 7 first refractive films and 6 second refractive films; and wherein a thickness of the first refractive films and a thickness of the second refractive films are set such that a reflectance of the light-reflecting layer to light in a first wavelength range is greater than a preset threshold of 80%.  The closest prior art of Chen et al. (U.S. 2018/0210280) discloses a plurality of display units (132G, 132R, 132B, Fig. 3) respectively in a plurality of regions (regions 130G, 130R, 144, Fig. 3) defined by the black matrix pattern (combination of: 1341 and 136, Fig. 3); and a light-reflecting wall (140, Fig. 3) between at least two adjacent display units (132G, 132R, 132B, Fig. 3), wherein at least one display unit (132G, Fig. 3) of the at least two adjacent display units (132G, 132R, 132B, Fig. 3) is a quantum dot display unit (130G, Fig. 3), and the light-reflecting wall (140, Fig. 3) has a reflectance (Fig. 3; page 4, para [0033]) to light in a first wavelength range (such as green wavelength of light, Fig. 3), the light-reflecting wall (Chen: 140, Fig. 3) comprises: a light-reflecting layer (Chen: layer of 140, Fig. 3).  However, Chen fails to disclose all the combination of features including “wherein the light-reflecting wall comprises: a light-transmissive wall; and a light-reflecting layer covering a top surface and side surfaces of the light-transmissive wall, wherein a thickness of the first refractive films and a thickness of the second refractive films are set such that a reflectance of the light-reflecting layer to light in a first wavelength range is greater than a preset threshold of 80%” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display substrate of Chen to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 6-13. and 9-12. 
The prior art does not disclose the method for manufacturing a display substrate of claim 14, in particular, forming a light-reflecting wall between at least two adjacent display units, wherein at least one display unit of the at least two adjacent display units is a quantum dot display unit, and a reflectance of the light-reflecting wall to light in a first wavelength range is greater than a preset threshold; wherein forming the light-reflecting wall between the at least two adjacent display units comprises: forming a light-transmissive wall at a side of the black matrix pattern away from the base substrate; and forming a light-reflecting layer covering a top surface and side surfaces of the light-transmissive wall at the side of the black matrix pattern away from the base substrate; wherein forming the light-reflecting layer comprises: forming a plurality of first refractive films and a plurality of second refractive films, wherein the first refractive films and the second refractive films are arranged alternately in a stacked manner, and a refractive index of the first refractive films and a refractive index of the second refractive films are different, and the first refractive films are made of TiO2 and the second refractive films are made of SiO2; wherein the light-reflecting layer comprises: 4 first refractive films and 3 second refractive films; or 5 first refractive films and 4 second refractive films; or 6 first refractive films and 5 second refractive films; or 7 first refractive films and 6 second refractive films; and wherein a thickness of the first refractive films and a thickness of the second refractive films are set such that a reflectance of the light-reflecting layer to light in a first wavelength range is greater than a preset threshold of 80%.  The closest prior art of Chen et al. (U.S. 2018/0210280) discloses forming a black matrix pattern (combination of: 1341 and 136, Fig. 3) and a plurality of display units (132G, 132R, 132B, Fig. 3) on a base substrate (102, Fig. 3), wherein the plurality of display units (132G, 132R, 132B, Fig. 3) is respectively in a plurality of regions (130G, 130R, 144, Fig. 3) defined by the black matrix pattern (combination of: 1341 and 136, Fig. 3); and forming a light-reflecting wall (140, Fig. 3) between at least two adjacent display units (132G, 132R, 132B, Fig. 3), wherein at least one display unit (132G, Fig. 3) of the at least two adjacent display units (132G, 132R, 132B, Fig. 3) is a quantum dot display unit (130G, Fig. 3), and the light-reflecting wall (140, Fig. 3) has a reflectance (Fig. 3; page 4, para [0033]) to light in a first wavelength range (such as green wavelength of light, Fig. 3); wherein forming the light-reflecting wall (Chen: 140, Fig. 3) between the at least two adjacent display units (Chen: 132G and 132R, Fig. 3) comprises: forming a light-reflecting layer (Chen: layer of 140, Fig. 3).  However, Chen fails to disclose all the combination of features including “wherein forming the light-reflecting wall between the at least two adjacent display units comprises: forming a light-transmissive wall at a side of the black matrix pattern away from the base substrate; and forming a light-reflecting layer covering a top surface and side surfaces of the light-transmissive wall at the side of the black matrix pattern away from the base substrate, wherein a thickness of the first refractive films and a thickness of the second refractive films are set such that a reflectance of the light-reflecting layer to light in a first wavelength range is greater than a preset threshold of 80%” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the method for manufacturing the display substrate of Chen to have all the combination of features as recited in the claim.  Therefore, claim 14 is allowed.
The prior art does not disclose the display device of claim 17, in particular, a light-reflecting wall between at least two adjacent display units, wherein at least one display unit of the at least two adjacent display units is a quantum dot display unit, wherein the light-reflecting wall comprises: a light-transmissive wall; and a light-reflecting layer covering a top surface and side surfaces of the light-transmissive wall, wherein a reflectance of the light-reflecting layer to the light in the first wavelength range is greater than the preset threshold; wherein the light-reflecting layer comprises a plurality of first refractive films and a plurality of second refractive films, the first refractive films and the second refractive films are arranged alternately in a stacked manner, a refractive index of the first refractive films and a refractive index of the second refractive films are different, and the first refractive films are made of TiO2 and the second refractive films are made of SiO2; wherein the light-reflecting layer comprises: 4 first refractive films and 3 second refractive films; or 5 first refractive films and 4 second refractive films; or 6 first refractive films and 5 second refractive films; or 7 first refractive films and 6 second refractive films; and wherein a thickness of the first refractive films and a thickness of the second refractive films are set such that a reflectance of the light-reflecting layer to light in a first wavelength range is greater than a preset threshold of 80%.  The closest prior art of Chen et al. (U.S. 2018/0210280) discloses a plurality of display units (132G, 132R, 132B, Fig. 3) respectively in a plurality of regions (regions 130G, 130R, 144, Fig. 3) defined by the black matrix pattern (combination of: 1341 and 136, Fig. 3); and a light-reflecting wall (140, Fig. 3) between at least two adjacent display units (132G, 132R, 132B, Fig. 3), wherein at least one display unit (132G, Fig. 3) of the at least two adjacent display units (132G, 132R, 132B, Fig. 3) is a quantum dot display unit (130G, Fig. 3), and the light-reflecting wall (140, Fig. 3) has a reflectance (Fig. 3; page 4, para [0033]) to light in a first wavelength range (such as green wavelength of light, Fig. 3), the light-reflecting wall (Chen: 140, Fig. 3) comprises: a light-reflecting layer (Chen: layer of 140, Fig. 3).  However, Chen fails to disclose all the combination of features including “wherein the light-reflecting wall comprises: a light-transmissive wall; and a light-reflecting layer covering a top surface and side surfaces of the light-transmissive wall, wherein a thickness of the first refractive films and a thickness of the second refractive films are set such that a reflectance of the light-reflecting layer to light in a first wavelength range is greater than a preset threshold of 80%” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display device of Chen to have all the combination of features as recited in the claim.  Therefore, claim 17 is allowed, as are its dependent claims 18-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871